DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Allowable Subject Matter
Claims 1-3, 5-12, 15-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, of the closest prior arts Park (US 20090232107 A1) discloses in paragraph 112 establishing a radio link with a BS, discloses in paragraph 90 transmitting the first message as in the instant claim, and discloses in paragraphs 90 and 94 receiving a second message replying to the first message that selectively updates or ignores the TA value based on the TA value and the timer. Park does not disclose LPWAN nor selectively updating or ignoring the TA value based on the number of subcarriers used for UL transmission and based on the difference between the existing TA and received TA value being greater than a threshold. Jia (US 20180338303 A1) discloses LPWAN in paragraph 18 and would be obvious to combine with Park because the technique in Park would enhance system efficiency in LPWAN as in Jia. Jia also does not disclose selectively updating or ignoring the TA value based on the number of subcarriers used for UL transmission and based on the difference between the existing TA and received TA value being greater than a threshold. Chen (US 20130195084 A1) discloses selectively updating or ignoring the TA value based on the number of subcarriers used for UL transmission in paragraph 80 and would be obvious to combine with Park and Jia because doing so would prevent power prioritization conflicts, thus enhancing service quality. Chen also does not disclose selectively updating or ignoring the TA value based on the difference between the existing TA and received TA value being greater than a threshold. The cited references fail to anticipate or render the 
Regarding claim 3, of the closest prior arts Park discloses in paragraphs 90, 94, and 112 establishing a radio link, transmit a first message, and receive a second message with a TA in reply when a timer is running. Park further discloses updating the TA value as in the instant claim in paragraph 94. Chun (US 20100177747 A1) discloses in paragraph 90 updating the TA value as in the instant claim in paragraph 90. However, neither Park nor Chun disclose ignoring a received TA value based on the determined bandwidth of a connection. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 3 obvious, over any of the prior art of record, alone or in combination. Claim 18 is similar to claim 3 and deemed to contain allowable subject matter for similar reasons.
Regarding claim 8, of the closest prior arts Chun in paragraphs 90, 100, and 112 discloses establishing a radio link and receiving a message containing time advance information used for updating the TA. However, Chun does not disclose LPWAN. Jia discloses in paragraph 178 determining whether a connection is LPWAN, but does not disclose using this determination to determine whether to update the TA. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 8 obvious, over any of the prior art of record, alone or in combination. Claims 9-12 depend on claim 8 and are allowable based on its dependence to claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/Examiner, Art Unit 2412